Citation Nr: 1645757	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-28 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include schizophrenia, major depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Brett Buchanan, Accredited Claims Agent


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1981 to February 1987 and from June 1987 to January 1989.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder.  One of the Veteran's contentions is that he has PTSD that was caused by his service in the Philippines during a period on civil unrest in 1984.

The Veteran's VA treatment records from March 2008 to present indicate that he was diagnosed with multiple psychiatric disorders including major depressive disorder and anxiety.  The Veteran's VA treatment records also indicate that the Veteran screened positive for PTSD as early as February 2013 and regularly attended mental health groups.  

The Veteran's service personnel records indicate that he was stationed in the Philippines in 1984.  A September 2015 report from the Joint Services Records Research Center (JSRRC) indicating that during 1984, the Republic of the Philippines by and large, were struggling with political and economic problems, and the people at the time were not satisfied with their unpopular president, President Ferdinand Marcos.  There were sometimes anti-government demonstrations in the streets and stepped up activities by the New People's Army (NPA), (Filipino Communist guerrillas), who carried out their political fight against the government from the hills.  However, the information did not report on or
discuss that Filipino aggression was directed specifically at the Veteran or toward unit personnel assigned to the 3rd Services Squadron or the 3rd TFW at Clark AB from September through November 1984.

Of note, in February 1986, the Veteran was seen for an acute psychotic episode related to amphetamines, but the break was found to be acute in nature.

The Veteran's treatment records and history of service are sufficient to trigger VA's duty to assist, and the matter must be remanded in order to provide the Veteran with a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide a VA examination(s) with a psychiatrist or psychologist in order to provide answers to the following questions:

1a.  Does the Veteran meet the DSM criteria for PTSD.  Why or why not? 

1b.  If so, what stressor supports such a diagnosis?

1c.  Does the Veteran have an acquired psychiatric disorder other than PTSD?  Why or why not?   If so, is it as likely as not (50 percent or more) that an acquired psychiatric disability either began during or was otherwise caused by his military service?  Why or why not?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




